Title: To Alexander Hamilton from Tench Coxe, 9 December 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, December 9, 1794. “I have the honor to enclose a copy of a letter from Mr. Francis relative to the purchase of ingredients for gun powder, or gun powder itself: to this I have to add, that the only parcel of Salt Petre known to have been Imported elsewhere than in Philada. was procured by me at Providence R. I: being about 22 Tons. You were apprized of the unsuccessful efforts made by me to procure a contract to Import.… The contract with Messrs. Willing & Francis which has been pending some days, has not been completed.… No powder could be got under the prices offered by Whelen & Miller.… I understand some Salt Petre ordered by you from Europe has been received.…”
